Bigelow, C. J.
The effect of the settlement which took place between the parties was, that all partnership claims were adjusted, balanced and settled up to the time when the note in suit was given, so far as they were then known and brought into account. The result of thus accounting together was to show that a balance was due from the plaintiff to the defendant on partnership account. This sum the plaintiff paid by giving' credit to the defendant on a private account, arising from transactions wholly separate and disconnected from the partnership business, leaving a balance still due on such private account from the defendant to the plaintiff. For this balance the note declared on was given. But it is still a private debt. Except so far as by agreement of parties it was set off against the balance due from the plaintiff on the joint business, its character was not changed by the settlement. It was a balance which the defendant owed to the plaintiff on their separate dealings, as distinguished from those connected with their joint *563trade or business. Such being the nature of the claim, the plaintiff can well maintain an action upon it, the rule of law not being applicable to it which prevents one partner from bringing a suit against his copartner to recover an alleged balance of an unadjusted partnership business.

Exceptions sustained.